Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 1/28/2021, 2/10/2021, and 5/7/2021 have been reviewed and the references considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12, line 10, should be “…that do not have an accumulate value…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 5-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1, 2, 5-14, and 16-20, Applicant has clarified that “single” should mean “only one”, see remarks page 8 on 7/29/2020.  Substituting that into, for example, the claim 1 line 2 would read “decode circuitry to decide only one instruction having fields…” The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes the decoder can decoder many instructions, such as the claimed TDPPAIR ([0156]) or TILECONFIG and STTILECFG ([0145]).  The same rational would apply to other instances of “single instruction”.  While the specification notes the TDPPAIR can perform the dot product in a single instruction the impact of Applicant’s prior amendments, adding “single” to all instance of “instruction”, isn’t the same thing and has a different meaning than [0156] of the claims which is not supported.  Examiner again suggests that Applicant remove the word “single”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Applicant’s amendments to the independent claims have made the claims indefinite, particularly based on the run on limitation about decoding and/or are idiomatically incorrect.  It’s now unclear what the meets and bounds of the claims are due to the structure of the limitation.  For example the details like “in response to the decoded single instruction is to compute…” but it’s unclear what is responding.  Is it the execution circuity or the decoder or the instruction itself?  Further is “execution circuity to execute” the same execution circuity indicated by the opcode?  If so it lacks antecedent basis.  Language like “fields to identify….to indicate an opcode” are also unclear as to the contrast in identify and indicate and why the claim says both. These are general examples but the claims should be revised, Examiner would suggest reverting the form to the prior set of claims. For the purpose of examination claims will be afforded their reasonable understanding, based partially on context from prior forms, but revision would improve the understanding and enforceability of any resulting patnet.
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional  In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TDPPAIR) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover a mathematical operation but for the recitation of generic computer components.  That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output targets) nothing in the claim precludes the step from practically being performed in the mind in calculation.  While the claims mention that the destination (result) matrix is larger, this is what happens with dot products, multiplication of two numbers results in a larger number.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution w/ an FMA) and the generic format of an instruction (opcode, sources, destinations).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claims are not patent eligible.
Even assuming arguendo, that some elements are beyond that, they would be considered insignificant extra solution activity identified in MPEP 2106.05 (d) as well-understood, routine, and conventional functions – specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (a computer is a form of a network internally) and/or storing and retrieving information in memory Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al., US Pub No. 2008/0071851 (herein Zohar), in view of Nair et al., US Pub No. 2006/010245 (herein Nair).
As to claim 1, Zohar teaches: A processor (FIG. 1B, Processor 159) comprising: 
decode circuitry (FIG. 1B, Decoder 144) to decode a single instruction ([0047] “Decoder 144 is used for decoding instructions”) having fields to identify a first source operand, a second source operand, and a destination operand, and to indicate an opcode (FIG. 3F source operands 385 and 390, destination operand 386, and opcode 382/389 [0068]), the opcode to indicate execution circuitry ([0069] indication of using, for example, dot product computation logic 430), in response to the decoded single instruction is to compute a result by performing dot product operations on data elements from the identified first source operand and the identified second source operand ([0034] and [0036]  “A dot-product operation generally involves multiplying at least two values and adding this product to the product of at least two other values”), wherein data element positions of the destination operand are larger than a size of the data elements of the identified first source operand and the identified second source operand ([0070] operands can be a variety of sizes and could be smaller or larger.  Further, dot product [multiplication] results are larger than the source values – e.g. 3 x 7 = 21), wherein the execution circuitry comprises a plurality of fused-multiply adders ([0079] multiply and addition operation) and wherein the identified destination operand comprises groups of packed data registers ([0047], Register file 145 storing packed data. Source operands 385 and 390 above identify registers in the register file and the destination stores their result of fused-multiply thus it stores the pair as a result. The groups of data are any collection of bits, which packed data is); and 
the execution circuitry (FIG. 1B, Execution Unit 142) to execute the decoded single instruction according to the opcode ([0047] “execution unit 142 performs the appropriate operations”).
matrix operands; matrix pairs; and accumulate the result into data element positions of the destination matrix pair operand.  Zohar does not detail out the type of data to be operated on, likely as not to limit itself, mentioning integers as an example data type.  Zohar does detail out the dot product process which includes some level of accumulation ([0034]) and even paired results ([0077]) or results from a pair of inputs ([0068]).  However, Nair teaches matrix operations and accumulating results in a destination matrix.  The combination would allow the system of Zohar to use matrix operands and to accumulate the results in the same destination during the dot product operation.  Given that there are a finite set of data formats, using a matrix would be obvious to try especially given the use of dot products and SIMD operations in Zohar.  Matrix, array, or vector operations are increasingly common in computing whether it be for neural networks or just large scale computing.  One of ordinary skill in the art would have been motivated to apply Zohar with matrix operations and expect reasonable success given that matrices are another data format.
Therefore it would have been obvious at the time the application was filed to use matrix operands as taught by Nair in the system of Zohar.  The modification would have been obvious because there are a finite number of options available and it would have been obvious to try matrix operands.
As to claim 2, Zohar/Nair teaches: The processor of claim 1, wherein the data elements from the identified first source matrix operand and the identified second source matrix operand are signed doubleword Appl. No.: 15/859,2712Atty. Docket No.: 42AA7201-USAmdt. Dated: July 9, 2020Reply to the Office action of March 9, 2020elements, and wherein the data elements from the identified destination matrix operand are quadwords (Zohar [0065] “signed doubleword” and [0070] quadword when discussing resultant values).  
As to claim 5, Zohar/Nair teaches: The processor of claim 1, wherein a first group of the pair of groups of packed data registers is to store a first half of consecutive columns of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive columns of the matrix (Zohar [0047], Nair [0055] and [0100] in discussion of Matrix Mx and My as sources to Matrix .  
As to claim 6, Zohar/Nair teaches: The processor of claim 1, wherein a first group of the pair of groups of packed data registers is to store a first half of consecutive rows of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 7, Zohar/Nair teaches: The processor of claim 1, wherein a first group of the pair of groups of packed data registers is to store a first half of columns of a matrix and a second group of the pair of groups of packed data registers is to store a second half of interleaved columns of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 8, Zohar/Nair teaches: The processor of claim 1, wherein a first group of the pair of groups of packed data registers is to store a first half of rows of a matrix and a second group of the pair of groups of packed data registers is to store a second half of rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 9, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of rows of the identified destination matrix pair operand is different than a number of rows of the identified first source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 10, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of columns of the identified destination matrix pair operand is different than a number of columns of the identified second source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 11, Zohar/Nair teaches: The processor of claim 1, wherein the execution circuitry is further to zero data element positions that do not have an accumulate value (Zohar [0085] a zero may be used instead).
As to claim 12-14 and 16-20, these claims are the method claims corresponding to processor claims 1, 2, 5-9, and 11 are rejected for the same reasons mutatis mutandis.  With further clarity to claim 12 in relation to claim 11, Zohar teaches: zeroing data element positions that do not have an accumulate ([0085] a zero may be used if a result is not chosen, i.e. otherwise empty [data size]).

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.  Applicant argues in substance:
Claims 1, 2 and 4-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. With respect to the use of "single," there is support for this in the description.
Examiner respectfully disagrees. In this response and the prior response Applicant has failed to point to any portion of the original disclosure supporting that the decoder is limited to decoding only one instruction. Examiner has provided evidence in the specification to the contrary. Mere allegations as above will generally not be persuasive and may be considered non-responsive in future instances. The rejections stand.
Claims 1,2 and 4-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant has amended the language.
Examiner respectfully disagrees. While Applicant addressed one of the examples, the rest of the concerns have not been addressed either in arguments or amendments. The rejections stands.
With respect to the functional language aspect, Applicant believes the claims are definite to a PHOSITA. The Office has not shown that a PHOSITA would be confused. It appears the language of using an infinitive is being looked at as being indefinite. Please provide an example of case law stating this is indefinite. To date, the Office has not justified its "issues" with the claim language with case law, regulations, or otherwise.
Examiner respectfully disagrees. Examiner has provided explanations as to why one of ordinary skill would be confused, see above and pages 5-6 of the non-final rejection on 3/9/2021. Examiner has also previously provided case law and citations from the MPEP. It’s unclear why Applicant’s arguments ignore these explanations and citations and instead only repeats their criticism of Halliburton, alone, as they did in the remarks on 7/9/2020 and were responded to already (see pages 11-12 of the non-final on 3/9/2021).
Applicant respectfully submits that the claims are not directed to "generic computer components." Please provide any documentation of a computer that can decode and execute the claimed instruction. Absent that, how can a generic computer be invoked?
Examiner never said the claims were only directed to generic computer components, rather that the limitations cover a mathematical operation (abstract idea) but for the recitation of generic computer components. The concerns under 101 are not the same as prior art, Examiner need not provide a reference for 101 considerations except for matters of establishing well-understood, routine, and conventional as it pertains to limitations held to be insignificant extra-solution activity.  But Applicant can 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  In the above, Examiner has considered the whether the elements integrate the abstract idea into a practical applicant and determined that they do not.  The claims are directed to an abstract idea, calculating a dot product, on generic 
Applicant is happy to provide explanations to the Office regarding concepts such as opcodes, what happens when an opcode is introduced and not supported, etc. if that is deemed necessary. However, much of this can be found in ISA manuals for Intel, AMD, ARM, etc. and/or in textbooks such as those put out by Patterson and Hennessy that are used by virtually every undergraduate course on computer architecture. Note that none of these sources support the Office's novel contention of a previously unknown instruction and its support as being implementable by a generic computer.
Examiner understands the concepts of opcodes, ISAs, and what happens with unsupported instructions. The issue here is Applicant does not appear to claim a particular machine (or particular ISA) but rather a particular abstract idea carried out on generic hardware. See Ultramercial, Inc. and others above. Examiner would ask what is unique to the decoder or to the execution circuit that let them handle this particular instruction – claim that and it may resolve the 101 concerns. 
Please show the full analysis in detail as required by MPEP 2106 and MPEP 707 such as shown in any of the above sources that the Office's position is valid.
Examiner has done so, numerous times, in this and prior rejections. If there are particular points Applicant needs clarified or thinks Examiner has omitted they should point them out. As noted mere allegations are generally not persuasive.
Applicant is not "attacking references individually" and always says the "combination" does not describe what is claimed.
Examiner respectfully disagrees. Applicant almost immediately contradicts this on the same page, stating “First, Zohar, as cited, does not describe matrix operands, nor a pair operand” and continues on attacking the references individually. While Applicant does reference the combination at times there are a number of isolated arguments to a reference alone for aspects covered by the combination. For example with the above, Examiner has repeatedly acknowledged that Zohar does not specifically teach matrix or pair operands but instead has relied on Nair. These arguments are not persuasive.
First, Zohar, as cited, does not describe matrix operands, nor a pair operand. Note that the mere pointing to a "register file 145" in Zohar is not sufficient to show a pair operand. For example, is the Office aware of an operand in Zohar (or any reference) that points to all of a register file? Applicant is unsure as to why that would be considered as an acceptable read. This is blatantly wrong and the Office has to know that. If the Office does not agree with that simply having a register file is not equivalent to an operand that points to multiple registers within a register file, then Applicant is at a loss for how to proceed on this matter, or any matters before this art unit, and Applicant will need to discuss with at least SPE Li. Combining with Nair does not solve that this deficiency.
Examiner had already acknowledged that Zohar doesn’t teach matrix operands and the claims don’t require a generic “pair operand” but rather “destination matrix pair operand” which is taught by Zohar and Nair.  Combining Nair into Zohar does solve that as Applicant previously admits, “Nair describes working on matrices”.  The limitation of a “destination matrix pair operand” is interpreted as the destination of for the output of the operation on the two matrix (pair) sources.  Applicant is welcome to expand on what a “pair operand” is but it’s not a term of art and the specification doesn’t define it beyond (e.g. [0193]) the pair operand points to a packed data register, which is covered 
With specific regard to the argument of “mere pointing to…” Examiner pointed to [0047] and register file 145 as an indication of packed data in the rejection of now cancelled claim 4, for example, and aspects of ‘matric pair operand’ and ‘pairs’ were already covered in independent claim 1 by the combination of Zohar and Nair. Applicant’s arguments seem to ignore the context of the rejection to misrepresent the rejections.
While Nair describes working on matrices, Nair does not at least describe having "destination matrix pair operand." To get around this clear deficiency, the Office Action states that one would modify Zohar. In particular, the Office Action cites of paragraph [0077] Zohar has having paired results. What that appears to describe is storing "intermediate sums" into temporary registers ("TEMP2" and "TEMP3") before they are added together (see paragraph [0078]). It is clear, the temp registers are just that...temporary (see FIG. 5A below). They do not store an accumulated result. 505 stores the result and it is a single register (not a pair of registers).
Examiner respectfully disagrees. Nothing in the claims precludes temporary registers, so even assuming arguendo that Examiner agreed with Applicant, the argument wouldn’t be relevant here. Further the claims don’t require a “pair of registers”, rather a pair of groups of packed data registers. In the context of the claims, specifically “a destination matrix pair operand” (note singular operand, not operands) is being interpreted more broadly than what Applicant appears to be arguing. As previously noted, these terms are not terms of art and it may be beneficial for Applicant 
For the example, the combination does not at least appear to describe "execution circuitry to execute the decoded single instruction according to the opcode." As noted above, Zohar does not operate on matrices. Applicant gets that Zohar describes performing dot- products.
A matrix is a data type, the distinction between them is obvious based on the application. Zohar describes dot products on a non-specified data type and Examiner contends it is reasonable to apply the method of Zohar to the data type of matrices as discussed in Nair.
Even if one were to assume it was "obvious" to modify Zohar to operate on matrices in light of Nair, Zohar requires an immediate (see FIG. 6A IMM8) which is not required by the claims. Yes, Applicant's claim uses "comprises," but it also does not require an immediate. Zohar does and the Office is choosing to ignore this and not considering the art "in its entirety" which is using an aspect of an instruction that is not required. If the Office's view of the world was correct, then there could never be a patent granted on an improvement that eliminates a component which is clearly not the case.
The use of the transitional phrase ‘comprising’ leaves the claims open ended. What else Zohar’s instructions teaches doesn’t mean the combination doesn’t teach the enumerated fields. If Applicant wishes to exclude other fields, they are welcome to change the transitional phrase to a limiting one, e.g. ‘consisting of’, but otherwise these arguments are not persuasive. See MPEP 2111.03 and the cited case law therein.
Additionally, the zeroing of Zohar (the only reference cited in the combination for zeroing) is a selection between a multiply result and a zero. This is a control based on an immediate (see FIG. 6A below and associated text). In other words, does a particular multiply or the add impact the result. That is not storing zeroes in elements that do not have an accumulate value.
This argument is not persuasive. As noted above, Zohar at [0085] notes a zero may be used if a result is not chosen, i.e. does not have an accumulate value because it has a zero instead. If Applicant means to clarify that their instruction causes a zero to be stored when the matrix multiply accumulate operation doesn’t return a result otherwise, or similar, then the claims should be clarified.
The arguments with regards to 112 and 101 largely repeat the last set of remarks and generally do not rise above mere allegations. While Applicant never states this, the arguments generally seem to be that because the claims are focused on a specific abstract idea that it must then be a specific machine but this argument would be incorrect for the reasons covered above (e.g. Ultramercial, Inc. v. Hulu, LLC). Applicant should amend the claims to detail the specifics of the decoder and/or execution circuit and how they are not generic, for example what is distinct about the decoder that it can decode this instruction or how does that work internally. Applicant has argued that generic hardware cannot do this, but the rationale seems to be based on the notion that it’s because this instruction is unique to the ISA and not anything to do with the hardware itself, which is itself not placing the abstract idea into a practical application but instead relying purely on the idea itself. Placing more details in the idea itself does not make the hardware specific such as to limit the abstract idea to a practical application.
With regard to the arguments about pairs, operand pairs, matrix pairs, etc Examiner encourages Applicant to clean up the claim language to improve clarity and to provide further details. Doing so would very likely resolve the 112 indefiniteness issues and resolve some of the art concerns. Examiner is particularly interested in Applicant clarifying the “pair of groups of packed data registers” and the zeroing aspect as those ideas seem to lack details that may overcome the current art. While Examiner .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William B Partridge/Primary Examiner, Art Unit 2183